Citation Nr: 0210865	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for vertigo as secondary to 
service-connected hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1955 to 
January 1957.  

This appeal is before the Board of Veterans' Appeals (Board) 
from November 1997 and June 1999 rating decisions from the 
Washington, District of Columbia, Department of Veterans 
Affairs (VA) Regional Office (RO) that denied entitlement to 
service connection for vertigo.  The veteran now resides in 
the jurisdiction of the Denver, Colorado VARO.  

In September 2001, the Board remanded the case to: 1) obtain 
the veteran's reserve medical records; 2) obtain a VA 
examination and medical opinion; 3) inform the veteran of the 
provisions of The Veterans Claims Assistance Act of 2000 and 
request additional evidence from the veteran; and 4) schedule 
a travel board hearing for the veteran.  

The RO successfully completed three out of four requests made 
by the September 2001 Board remand.  In April 2002, the 
National Personnel Records Center confirmed that the 
veteran's reserve service medical records, if any had ever 
existed, had been destroyed in the 1973 fire at the Center.  
The RO scheduled and provided written notice to the veteran 
of VA examinations on three separates dates in June 2002.  
After missing all three examinations, the veteran filed a 
June 2002 statement that declined the opportunity to undergo 
any new VA examination.  The RO's March 2002 letter informed 
the veteran of the provisions of The Veterans Claims 
Assistance Act of 2000 and of the types of evidence needed to 
support his claim, and the veteran's March 2002 statement 
asserted that he had no additional records to submit.  


REMAND

This case must be remanded because the VA still has a duty to 
schedule a travel board hearing for the veteran.  The 
veteran's June 2001 note specifically requested a personal 
hearing before the Board at the Denver, Colorado, VARO, but a 
September 2001 video hearing was inadvertently scheduled for 
the veteran instead.  Since the veteran did not waive his 
right to a travel board hearing, the fact that a video 
hearing was scheduled does not satisfy his request for a 
hearing.  Accordingly, he should be scheduled for a travel 
board hearing at the RO.  

In order to afford the veteran full due process, the case 
will be REMANDED for the following action:

The RO should schedule a travel board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative, if any, of the date, 
time, and location of the travel board 
hearing.  All efforts made should be 
documented and all correspondence 
received should be associated with the 
veteran's claims folder.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  





